DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 04/30/2020 and the Preliminary Amendment filed on 05/08/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies above that “tokenizing a non-standard message format into the universal message format for processing by a legacy processing device” in claim 1, there is no written content as to how or what specific algorithms are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to tokenize the claimed non-standard message format into the claimed universal message format. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. 
While the Applicant specifies above that “parsing a standard message format into the universal message format for processing by a message processing device” in claim 1, there is no written content as to how or what specific algorithms are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to parse the claimed standard message format into the claimed universal message format. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. 

In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claim 1 and the respective dependent claims are rejected as failing the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “non-compatible physical link” in claim 6 is a relative term which renders the claim indefinite. The term “non-compatible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what compatibility the claimed “non-compatible physical link” is incompatible to. As such, it is unclear what “a connection processing device configured to support a non-compatible physical link” is limited to.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. In particular, the claim recites “wherein the universal format data structure is configured to accommodate each field for each type of potential message to be sent or received” is open-ended to all possible type of potential message to be sent or received. This claim is an omnibus type claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A computer-implemented method of processing a transaction message using a universal message format, the method comprising: 
scanning of a message header of a transaction message to determine whether the transaction message has a non-standard message format or a standard message format; 
generating a universal format data structure having a universal message format by performing one of: 
tokenizing a non-standard message format into the universal message format for processing by a legacy processing device; parsing a standard message format into the universal message format for processing by a message processing device; 
and generating an outgoing message from the universal format data structure, wherein the outgoing message has a message format that is supported by a receiving device.
wherein the transaction message is an external message received from a service requestor device or a service provider device.
wherein the transaction message is an internal message comprising a service request message generated from a user interface message received via a user interface for offering financial services.
wherein the standard is ISO 20022 and the non-standard message format is a NACHA file format or a SWIFT format.
wherein the transaction message includes a payload, and wherein the payload arrives within a secure Hypertext Transfer Protocol used for content sent over TCP/IP.
receiving the transaction message at a connection processing device configured to support a non-compatible physical link.
wherein the universal format data structure is configured to hold information about a connection status and a transaction status.
performed within a gateway device.
wherein scanning of the message header further comprises examining data within a TCP/IP message payload to determine a payload format.
wherein scanning of the message header includes scanning a payload arriving with a secure Hypertext Transfer Protocol.
routing the transaction message via a message content router to a specific message type processing module.
wherein parsing the standard message format into the universal message format for processing by a message processing device includes parsing the standard message format using a standard header parser configured to scan the message header to determine which standard payload format is present in the transaction message.
routing the transaction message to a standard XML parser, a standard JSON parser, or a standard default parser based on the standard payload format.
wherein parsing the standard message format into the universal message format for processing by a message processing device further comprises determining a standard payload format of the transaction message by scanning an HTTP header of the transaction message and routing the transaction message to a standard parser configured to parse the standard payload format.
wherein scanning the message header includes using a scan-ahead scanning method which scans a message buffer of the transaction message.  
wherein scanning the message buffer includes looking for keywords or phrases within the message buffer.
wherein the universal format data structure is configured to accommodate each field for each type of potential message to be sent or received.
routing the universal format data structure to a specific message type processing module based on a standard message identifier, and wherein the specific message type processing module is configured to process a standard message having the standard message identifier.
wherein generating the outgoing message from the universal format data structure includes pulling one or more fields required by the message format of the outgoing message from the universal format data structure.
determining the message format of the outgoing message by referencing a services database configured to store a message format type required by the receiving device.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers converting and routing transaction message but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “computer-implemented”, “by a … device”, “via a user interface”, “within a gateway device”, “via a … router”, “to a … parser”, “using a … parser configured to”, “processing module” and “database configured to”, nothing in the claim elements that precludes the steps from that of a commercial interaction of scanning of a message header of a transaction message to determine whether the transaction message has a non-standard message format or a standard message format” in the context of the claimed invention encompasses one or more person manually scanning message header to determine message format;
but for the aforementioned generic computer language, “generating a universal format data structure having a universal message format by tokenizing a non-standard message format into the universal message format for processing by a legacy processing device;” in the context of the claimed invention encompasses one or more person manually converting non-standard message format into the universal message format;
but for the aforementioned generic computer language, “generating a universal format data structure having a universal message format by parsing a standard message format into the universal message format for processing by a message processing device” in the context of the claimed invention encompasses one or more person manually converting non-standard message format into the universal message format;
but for the aforementioned generic computer language, “generating an outgoing message from the universal format data structure, wherein the outgoing message has a message format that is supported by a receiving device” in the context of the claimed invention encompasses one or more person manually generating 
but for the aforementioned generic computer language, “receiving the transaction message at a connection processing device configured to support a non-compatible physical link” in the context of the claimed invention encompasses one or more person manually using the “connection processing device” to receive the transaction message;
but for the aforementioned generic computer language, “performed within a gateway device” in the context of the claimed invention encompasses one or more person manually using a gateway device to apply the Judicial Exception;
but for the aforementioned generic computer language, “routing the transaction message via a message content router to a specific message type processing module” in the context of the claimed invention encompasses one or more person manually routing the transaction message via a message content router to a specific message type processing module;
but for the aforementioned generic computer language, “wherein parsing the standard message format into the universal message format for processing by a message processing device includes parsing the standard message format using a standard header parser configured to scan the message header to determine which standard payload format is present in the transaction message” in the context of the claimed invention encompasses one or more person manually using a “standard header parser” to scan the message header to determine which standard payload format is present;
routing the transaction message to a standard XML parser, a standard JSON parser, or a standard default parser based on the standard payload format” in the context of the claimed invention encompasses one or more person manually routing the transaction message to the parsers based on the standard payload format;
but for the aforementioned generic computer language, “wherein parsing the standard message format into the universal message format for processing by a message processing device further comprises determining a standard payload format of the transaction message by scanning an HTTP header of the transaction message and routing the transaction message to a standard parser configured to parse the standard payload format” in the context of the claimed invention encompasses one or more person manually scanning the HTTP header of the transaction message and routing the message to a standard parser;
but for the aforementioned generic computer language, “wherein scanning the message header includes using a scan-ahead scanning method which scans a message buffer of the transaction message” in the context of the claimed invention encompasses one or more person manually using a scan-ahead scanning method to scan a message buffer of the transaction message;
but for the aforementioned generic computer language, “wherein scanning the message buffer includes looking for keywords or phrases within the message buffer” in the context of the claimed invention encompasses one or more person manually looking for keywords or phrases within the message buffer;
routing the universal format data structure to a specific message type processing module based on a standard message identifier, and wherein the specific message type processing module is configured to process a standard message having the standard message identifier” in the context of the claimed invention encompasses one or more person manually routing the universal format data structure to a specific message type processing module;
but for the aforementioned generic computer language, “wherein generating the outgoing message from the universal format data structure includes pulling one or more fields required by the message format of the outgoing message from the universal format data structure” in the context of the claimed invention encompasses one or more person manually pulling fields required by the message format of the outgoing message;
but for the aforementioned generic computer language, “determining the message format of the outgoing message by referencing a services database configured to store a message format type required by the receiving device” in the context of the claimed invention encompasses one or more person manually determining message format of the outgoing message by reference a service database.
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as converting and routing transaction message but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
i.e., as a generic computer component performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to process transaction message or using a specific parser to parse a message amounts to no more than mere instructions to apply the exception using generic computer component or merely using a computer as a tool to perform a mental process (parsing and tokenizing . Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and routing transaction message (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and scanning, parsing and tokenizing messages. (Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a generic computer performing steps of a Judicial Exception with nominal technological detail of how the steps is performed by a computer. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 12-14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al. (US 8583743) in view of SWIFT, SWIFT community to embark on migration to ISO 20022 for payments traffic. (Reference U)

As per claim 1, Gailloux teaches a method comprising:
scanning of a message header of a message to determine message format; (See Gailloux Col. 8 Line 56 – Col. 9 Line 7)
generating a universal format data structure having a universal message format by performing one of: 
tokenizing a message format into the universal message format for processing by a legacy processing device; (See Gailloux Col. 9 Line 8-18, “breaking the message body into syntactical units” functionally equates to tokenization.)
parsing a message format into the universal message format for processing by a message processing device; (See Gailloux Col. 9 Line 8-18, converting the message body into a generic message format functionally equates to “parsing a message format into the universal message format”.)

Gailloux does not teach that the message is a transaction message wherein message formats include a non-standard message format and standard message format.
However, SWIFT teaches the transitioning from a legacy message format (SWIFT MT) into ISO 20022 format, a standardized format. (See Reference U Page 2)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the message conversion method taught by Gailloux with teaching from SWIFT to apply Gailloux’s message conversion method to process transaction messages having different formats due to the transitioning from MT to ISO 20022. One of ordinary skill in the art would have been motivated as applying the method into conversion of transaction message (same field of endeavor of converting message format) prompts an additionally marketable usage of the method.
	Upon modification, the combined teaching of Gailloux in view of SWIFT would teaches:
	scanning of a message header of a transaction message to determine whether the transaction message has a non-standard message format or a standard message format; (See Gailloux Col. 8 Line 56 – Col. 9 Line 7 for determining of format and Reference U Page 1-2, MT reads on non-standard message format for processing by legacy system while ISO 20022 reads on standard message format for processing by message processing device.)

parsing a message format into the universal message format for processing by a message processing device; (See Gailloux Col. 9 Line 8-18 and Reference U Page 2)
	
As per claim 2, Gailloux in view of SWIFT teaches:
wherein the transaction message is an external message received from a service requestor device or a service provider device.  (See Gailloux Col. 7 Line 7-37 and Reference U Page 2, users of payments and cash management messages.)

As per claim 3, Gailloux in view of SWIFT teaches:
	wherein the transaction message is an internal message comprising a service request message generated from a user interface message received via a user interface for offering financial services. (See Gailloux Col. 5 Line 1-20 and Reference U Page 2 regarding financial services.)

As per claim 4, Gailloux in view of SWIFT teaches:
	wherein the standard is ISO 20022 and the non-standard message format is a NACHA file format or a SWIFT format. (See Reference U Page 1-2)




	receiving the transaction message at a connection processing device configured to support a non-compatible physical link. (See Gailloux Col. 11 Line 1-19 regarding receiving message at a connection processing device, while it is unclear what “non-compatible physical link” is limited to.)

As per claim 7, Gailloux in view of SWIFT teaches:
	wherein the universal format data structure is configured to hold information about a connection status and a transaction status. (See Gailloux Col. 5 Line 1-20 and Reference U Page 2)

As per claim 8, Gailloux in view of SWIFT teaches:
	performed within a gateway device. (See Gailloux Col. 3 Line 52 to Col. 4 Line 7)

As per claim 9, Gailloux in view of SWIFT teaches:
	wherein scanning of the message header further comprises examining data within a TCP/IP message payload to determine a payload format. (See Gailloux Col. 7 Line 7-37)

As per claim 12, Gailloux in view of SWIFT teaches:
	wherein parsing the standard message format into the universal message format for processing by a message processing device includes parsing the standard message format using a standard header parser configured to scan the message header to 

As per claim 13, Gailloux in view of SWIFT teaches:
	routing the transaction message to a standard XML parser, a standard JSON parser, or a standard default parser based on the standard payload format. (See Gailloux Col. 7 Line 54 – Col. 9 Line 3, parsing the message render obvious of routing the message to parser.)

As per claim 14, Gailloux in view of SWIFT teaches:
	wherein parsing the standard message format into the universal message format for processing by a message processing device further comprises determining an standard payload format of the transaction message by scanning an HTTP header of the transaction message and routing the transaction message to a standard parser configured to parse the standard payload format. (See Gailloux Col. 7 Line 54 – Col. 9 Line 3, parsing the message render obvious of routing the message to parser.)

As per claim 17, Gailloux in view of SWIFT teaches:
	wherein the universal format data structure is configured to accommodate each field for each type of potential message to be sent or received. (See Gailloux Col. 9 Line 8-18, generic message format.)



	wherein generating the outgoing message from the universal format data structure includes pulling one or more fields required by the message format of the outgoing message from the universal format data structure. (See Gailloux Col.10 Line 14-28)

As per claim 20, Gailloux in view of SWIFT teaches:
	determining the message format of the outgoing message by referencing a services database configured to store a message format type required by the receiving device. (See Gailloux Col.5 Line 66 to Col. 6 Line 25)

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al. (US 8583743) in view of SWIFT, SWIFT community to embark on migration to ISO 20022 for payments traffic. (Reference U), further in view of Bhattacharya et al. (US 2015/0271178)

As per claim 5, Gailloux in view of SWIFT teaches:
	wherein the transaction message includes a payload, (See Gailloux Col. 9 Line 8-18, body of the message functionally equates to a payload.)
but not wherein the payload arrives within a secure Hypertext Transfer Protocol used for content sent over TCP/IP.

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the message conversion method taught by Gailloux in view of SWIFT with teaching from Bhattacharya to receive message transmitted within a secure Hypertext Transfer Protocol used for content sent over TCP/IP. One of ordinary skill in the art would have been motivated as HTTPS is a known in the art protocol to securely transmit data, using a standard protocol increasing compatibility.

As per claim 10, Gailloux in view of SWIFT teaches:
	scanning of the message header includes scanning a payload, (See Gailloux Col. 9 Line 8-18, body of the message functionally equates to a payload.) but not:
	arriving with a secure Hypertext Transfer Protocol.
However, Bhattacharya teaches data transmitted within a secure Hypertext Transfer Protocol used for content sent over TCP/IP. (See Bhattacharya Paragraph 0021 and 0028)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the message conversion method taught by Gailloux in view of SWIFT with teaching from Bhattacharya to receive message transmitted within a secure Hypertext Transfer Protocol used for content sent over TCP/IP. One of ordinary skill in the art would have been motivated as HTTPS is a known in the art protocol to securely transmit data, using a standard protocol increasing compatibility.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al. (US 8583743) in view of SWIFT, SWIFT community to embark on migration to ISO 20022 for payments traffic. (Reference U), further in view of Dobson et al. (US 2017/0140385)

As per claim 11, Gailloux in view of SWIFT does not teach:
	routing the transaction message via a message content router to a specific message type processing module.
	Dobson teaches routing transaction message to a specific message type processing module. (See Dobson Paragraph 0026)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the message conversion method taught by Gailloux in view of SWIFT with teaching from Dobson to route transaction message to specific processing module for the message type. One of ordinary skill in the art would have been motivated as categorized processing increases process efficiency.

As per claim 11, Gailloux in view of SWIFT does not teach:
	routing the universal format data structure to a specific message type processing module based on a standard message identifier, and wherein the specific message type processing module is configured to process a standard message having the standard message identifier.

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the message conversion method taught by Gailloux in view of SWIFT with teaching from Dobson to route transaction message to specific processing module for the message type. One of ordinary skill in the art would have been motivated as categorized processing increases process efficiency.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al. (US 8583743) in view of SWIFT, SWIFT community to embark on migration to ISO 20022 for payments traffic. (Reference U), further in view of Mohd Mohdi et al. (US 2015/0065186)

As per claims 15 and 16, Gailloux in view of SWIFT teaches:
	wherein scanning the message header,
but not using a scan-ahead scanning method which scans a message buffer of the transaction message.
wherein scanning the message buffer includes looking for keywords or phrases within the message buffer.
However, Mohd Mohdi teaches scanning keywords in a message buffer of a message. (See Mohd Mohdi Paragraph 0021, 0025 and 0027)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the message conversion method taught by Gailloux in view 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHO KWONG/Primary Examiner, Art Unit 3698